Title: From George Washington to John Didsbury, 12 October 1761
From: Washington, George
To: Didsbury, John

 

Sir
Mount Vernon 12th October 1761

Inclosd you have my measure for Boots—please therefore to send me two pair of them; one of which made of stout strong Leather for Winters use, the other pair to be light and thin for Summer—both pair Shoe Boots—likewise send me two pair of neat turnd Pumps and four pair of neat, but at the sametime strong Shoes—Mr Cary will pay the amount and I am Sir Yr Very Hble Servt

Go: Washington

